Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Young Sun Kwon on 16 September 2021.
The application has been amended as follows: 
1. (Examiner’s Amendment) A solar heat collector tube in which at least an infrared reflective layer, a sunlight-heat conversion layer and an anti-reflection layer are provided on an outer surface of a tube, through the interior of which a heat medium can flow, wherein the infrared reflective layer is an Ag layer having Nb dispersed therein, and content of Nb is 0.1 at% to 31.8 at%, wherein a metal protective layer is provided between the infrared reflective layer and the sunlight-heat conversion layer, and wherein the metal protective layer is formed by at least one metal selected from a group consisting of Nb, Mo, W, Cu, Ni, Fe, Cr and Ta, and wherein an oxygen barrier layer is provided directly between the metal protective layer and the sunlight-heat conversion layer.  
the outer surface of the tube and the infrared reflective layer.  
6. (Examiner’s Amendment) The solar heat collector tube of claim 1 wherein a diffusion preventing layer is further provided between the outer surface of the tube and the infrared reflective layer.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of reference, Zhang et al. (US 5,523,132), Y. Minamide et al. (Agglomeration Suppression...), Wolfe (US 20006/0141272), Kuisiaku et al. (US 2016/003498), Villuendas Yuste et al. (US 2011/0249326),  and Cao (US 2011/0005575), alone or in combination does not disclose the solar heat collector tube, as claimed, with the prescribed elemental composition and layer arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746